Citation Nr: 1713043	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  13-25 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for chronic low back pain.

2.  Entitlement to an increased rating, in excess of 20 percent, for postoperative residuals of excision, distal half, left clavicle and disc, with traumatic arthritis of the left acromioclavicular joint.

3.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for bilateral pes planus.

4.  Entitlement to an increased rating, in excess of 10 percent, for the service connected gastrointestinal disability, to include gastroesophageal reflux disease (GERD).

5.  Entitlement to an increased rating, in excess of 10 percent, for a painful scar of the left shoulder.

6.  Entitlement to an increased (compensable) rating for a scar of the left shoulder, based on measurement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty from August 1961 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Depart of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran provided testimony at a Board videoconference hearing before the undersigned in November 2016.  A transcript of this proceeding is in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination for GERD in July 2013.  The Veteran contends that this disability has worsened since that time.  See hearing transcript at pages 2 and 7.  Further, VA treatment records submitted by the Veteran, dated in September 2013, indicate a worsening of the disability.

The Veteran was last afforded a VA examination of his left shoulder and associated scarring in May 2013.  At the time of this examination, it was confirmed that left shoulder scarring functionally impacted the left shoulder joint.  At the time of his November 2016 hearing, the Veteran contended that this limitation had worsened since May 2013, to include the need for therapy three times in the prior year.  See hearing transcript at page 7.

Therefore, given the time period since the last examinations, and in light of indication that the Veteran's GERD symptoms and the functional impact of the left shoulder scarring have worsened, the Board finds that a remand is required in order to afford the Veteran contemporaneous VA examinations so as to determine his current level of impairment with regard to both disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran's claims file includes VA treatment records dated through May 2013 and from January 2016 to January 2017.  Again, the Veteran submitted a copy of one September 2013 record related to the treatment of GERD, and he referenced therapy within one year prior to November 2016 at his hearing.  VA has a duty to obtain the outstanding VA treatment records.  38 C.F.R. § 3.159(c)(2) (2016).

Finally, following the May 2013 rating decision, which awarded the separate ratings for the left shoulder scar on appeal and denied a rating in excess of 20 percent for the underlying left shoulder disability, the Veteran submitted a notice of disagreement (NOD) in September 2013.  He expressed disagreement as to the "left shoulder."  A statement of the case was issued related to the left shoulder scars, but not the underlying left shoulder disability.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issue of entitlement to an evaluation in excess of 20 percent for postoperative residuals of excision, distal half, left clavicle and disc, with traumatic arthritis of the left acromioclavicular joint.  The Veteran must be notified of his appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on this issue to secure appellate review by this Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an SOC to the Veteran with regard to the claim of entitlement to an evaluation in excess of 20 percent for postoperative residuals of excision, distal half, left clavicle and disc, with traumatic arthritis of the left acromioclavicular joint.  This issue should not be certified to the Board unless a timely substantive appeal is received.

2.  Obtain the Veteran's VA treatment records for the periods from May 2013 to January 2016; and from January 2017 to the present.

3.  Once available records have been obtained to the extent possible, afford the Veteran a VA examination to determine the current severity of his gastrointestinal disability, including GERD.  In addition to dictating objective test results, the examiner's report should describe the effects of the Veteran's disability on his occupational functioning and daily activities.  

The examiner must provide reasons for any opinion. 

4.  Once the record is developed to the extent possible, afford the Veteran a VA examination to determine the current severity of his left shoulder scarring.  

In particular, the examiner should describe the functional limitations imposed by the left shoulder scarring and address the reports by the Veteran at the November 2016 hearing indicating the scarring has worsened such that it further limits motion in the shoulder.  To the extent possible, the examiner should explain whether any limitation in the shoulder motion can be attributed to the scarring or whether it is limitation of motion associated with the underlying left shoulder disability.

In addition to dictating objective test results, the examiner's report should describe the effects of the Veteran's disability on his occupational functioning and daily activities.  

The examiner must provide reasons for any opinion.

5.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




